Title: To George Washington from Thomas Law, February 1797
From: Law, Thomas
To: Washington, George


                        
                            Dear Sir 
                            Friday Morng February 1797
                            
                        
                        I was yesterday morning walking about in search of ornament Carvers whose work costs two Dollars ⅌ Diem—It occurred to me that I had
                            best enclose this Lre to You as the followg words to the Commrs may save perhaps 10,000 Ds. "You will order Jno. Hadfeild to avoid all superfluous &
                            useless ornaments’—pardon this in trusion which I make as
                            short as possible. With unfeigned esteem respect & affection
                        
                        
                            Thomas Law
                            
                        
                    